Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 8/11/2022 was received and considered.
Claims 1-19 are pending.


Response to Arguments
Applicant's arguments filed 8/11/2022 have been considered but they are not fully persuasive.
Applicant’s remarks (p. 5) with respect to the rejections under 35 U.S.C. §112 are persuasive in view of the amendments made.  The rejection is withdrawn.
Applicant’s remarks (pp. 5-7) with respect to the rejections under 35 U.S.C. §102 are not persuasive.  Applicant argues that Davis fails to disclose that the learning phase is not implemented upon detecting connection of a new communicating object to the network and/or upon detecting installation of a new firmware on the communication object.  However, Davis discloses that the learning phase is implemented when the device begins to communicate (¶39) or “after installation, configuration or otherwise” (¶43) or “after the device makes contact” (¶4).  From the standpoint of the network, a skilled artisan would have reasonably interpreted any of these recitations as “upon detecting connection of a new communicating object to the network”.  Further, it is noted that Davis discloses that the recited fingerprint is based on the communication flow, and thus the assertion that the fingerprint can be generated prior to connection to the network is not supported in Davis’s disclosure.  A specific method of “detecting” is not recited in the claim scope.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully submits that the rejection is reasonable and should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-9, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0222594 A1 to Davis, III et al. (Davis).
Regarding claim 1, Davis discloses a method of managing a local area communication network comprising at least one access equipment for accessing the network (network boundary control system (NBCS), ¶39), and at least one communicating object able to be connected to the network (IoT device, ¶39), the method comprising: upon detecting connection of a new communicating object to the network and/or upon detecting installation of new firmware on the at least one communicating object connected to the network (device initially begins to communicate, ¶39; see also Fig. 5, ¶42), a learning phase comprising observing interactions of the communicating object with at least one other equipment of the local area network and/or at least one equipment of a wide area communication network accessible via the access equipment (communication flow is fingerprinted, ¶39); and creating at least one security rule, associated with the communicating object on the basis of the observed interactions (fingerprinted flow is transformed into flow control rules defining normal behavior, ¶39, ¶42).
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 12-13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 3 and 16, Davis discloses wherein the at least one security rule associated with the communicating object comprises a maximum volume of data that the communicating object is authorized to exchange (pattern changes in volume of communication, ¶¶40-41; bandwidth utilization, ¶43).
Regarding claims 4 and 17, Davis discloses wherein the at least one security rule associated with the communicating object comprises a maximum number of access requests that the communicating object is authorized to transmit (maximum communications per time, ¶¶40-41).
Regarding claims 6 and 18, Davis discloses transmitting data relating to the interactions observed for the communicating object to at least one equipment of the wide area communication network (transmitting captured data to distributed database and intelligence console, ¶49).
Regarding claim 8, Davis discloses in the event of detecting an interaction of the communicating object with at least one other equipment of the local area network and/or at least one equipment of a wide area communication network accessible via the access equipment that contravenes the created security rule (match to a given rule, ¶39, ¶43), blocking the interaction (NBCS blocks flow, ¶43).
Regarding claim 9, Davis discloses storing the blocked interaction in a log of suspicious interactions (NBCS logs violation, ¶43) and/or alerting a user of the communicating object.
Regarding claim 14, Davis discloses the access equipment is integrated into a home gateway (gateway, ¶39).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claims 1 and 12 above, in view of US 2018/0054418 A1 to El Defrawy et al. (El Defrawy).
Regarding claims 2 and 15, Davis lacks wherein the at least one security rule associated with the communicating object comprises a list of at least one equipment of the local area communication network and/or the wide area communication network that the communicating object is authorized to access.  However, El Defrawy teaches a similar system where a device’s normal traffic behavior is monitored (¶28) and firewall rules are generated in response to the normal behavior (¶¶30-31), including a rule that authorizes traffic from a source or a destination address (¶31).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the at least one security rule associated with the communicating object comprises a list of at least one equipment of the local area communication network and/or the wide area communication network that the communicating object is authorized to access.  One of ordinary skill in the art would have been motivated to perform such a modification to authorize the device’s access to at least one additional device, as taught by El Defrawy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claim 1 above, in view of “3 Ways Firewall Learning Mode Simplifies ICS Security” by Belden.
Regarding claim 5, Davis discloses wherein the learning phase has a duration (¶¶3-4), but lacks able to be parameterized by a manager of the said local area communication network.  However, Belden teaches a similar firewall with a learning mode, where the traffic is monitored (p. 1), rules are created (p. 2) and an administrator activates the rules into active configuration (p. 2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis such that the learning phase duration is able to be parameterized by a manager of the said local area communication network.  One of ordinary skill in the art would have been motivated to perform such a modification to enable the manager/administrator of the NBCS to designate when the firewall configuration should begin blocking/filtering/passing requests, as taught by Belden.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claim 1 above, in view of “IoTsec Automatic Profile-based Firewall for IoT Devices” by Sørensen et al. (Sørensen).
Regarding claim 7, Davis lacks wherein the creation of the at least one security rule also takes into account data relating to interactions observed for a communicating object of the same type as the communicating object, in at least one other local area communication network.  However, Sørensen teaches a system where profiles for devices (p. 21, §2.9.1) are created by a community (p. 21, §2.9.2) or automatically generated (p. 22, §2.9.3), such that it is first determined if a profile is available for a device (type) to enable the device profile without having to create one.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis, such that the creation of the at least one security rule also takes into account data relating to interactions observed for a communicating object of the same type as the communicating object (downloaded profile), in at least one other local area communication network (created at a network of a community member).  One of ordinary skill in the art would have been motivated to perform such a modification to reduce the effort required to put a device profile into service, as taught by Sørensen.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claim 1 above, in view of US 2016/0212099 A1 to Zou et al. (Zou) and US 2015/0381427 A1 to Roskind et al. (Roskind).
Regarding claim 19, Davis lacks wherein detecting connection of a new communicating object to the network is done by detecting the presence of a new MAC address on the network.  However, Zou teaches discovering a new IoT device on a network (device identification engine discovers new device connected to a gateway, ¶108), determines a device identification via MAC address (¶88, ¶109) and generating a device profile for the new device (¶110).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis, as modified above, to include detecting the presence of a MAC address on the network.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of identifying the communicating object, as taught by Zou.  As modified, Davis lacks that the MAC address is new.  However, Roskind teaches that it was known to detect a new device by detection of a new MAC address on a network (¶42)1.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Davis such that the MAC address is identified as a new MAC address.  One of ordinary skill in the art would have been motivated to perform such a modification to detect that the device is new based on the MAC address, as taught by Roskind.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 18, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 20130326047 A1 to Easty (¶19) teaches a similar concept.